DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the Supplemental Appeal Brief filed on 5 Mar 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                                                                                                                                                                        
Claim Objections
Claims 1, 2, and 12 are objected to because of the following informalities:  
In claim 1, line 4, “a database,” should read --a database, wherein--. 
In claims 2 and 12, line 4, “stored the” should read --stored in the--.
In claims 2 and 12, line 7, “to reconstituted” should read --to reconstitute--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “using the management node as part of the computer related device” in line 15, which is not properly described in the application as filed. The relationship between the computer related device and the management node is unclear in the original disclosure.
Claims 2-10 are rejected due to the dependency on the rejected independent claim 1.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a computer related device. 
Claim 1 recites limitations “providing a computer related device on a communication network with a distributed registry, a management node, a set of virtual machines, and a database” in lines 3-4. It is unclear whether a management node, a set of virtual machines, and a database are part of “a computer related device” or “a communication network”.
Claim 11 is an apparatus claim with memory and processor as structural components which configured to perform various steps (i.e. providing, presenting,…). However, the claim also recites limitations “receiving, by the computer related device… automatically changing, by the computer related device,…”. It is unclear whether these steps are performed by the processor or the computer related device or whether the processor is a part of the computer related device.
Claims 2-10 and 12-19 are rejected due to the dependency on the rejected independent claims 1 and 11.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McClung, III (US 2016/0162882 A1; hereinafter McClung) in view of Brandwine et al. (US 2016/0080213 A1; hereinafter Brandwine), and in further view of Eizadi et al. (US 9430295 B1; hereinafter Eizadi) and Burch et al. (US 20110231840 A1; hereinafter Burch).
With respect to claims 1, 11, and 20: 
a computer-implemented method for providing security between a user device and a computer related device decentralized computing, the method comprising: (See at least McClung: Abstract; paragraph(s) [0251])
a system for providing security between a user device and a computer related device comprising: (See at least McClung: Abstract; paragraph(s) [0251])
a memory; (See at least McCulng: paragraph(s) [0120] & [0129]) 
a processor communicatively coupled to the memory, where the processor is configured to perform...(By disclosing, the user device, the merchant server, and the payment provider server may each include one or more processors, memories, and other components. See at least McClung: paragraph(s) [0251], [0120] & [0129])
a computer program product for providing security between a user device and a computer related device comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform... (See at least McClung: paragraph(s) [0120])
providing a computer related device on a communication network with a distributed registry, a management node, a set of virtual machines, and a database, that the distributed registry specifies a plurality of services available to support communications between a user device and…; (By disclosing, The ad repository 130 may additionally store information and/or advertisements and the application repository 132 may store software programs/applications executable by the host server 100 (computer related device) in one or more virtual computing environments or remotely accessible by a user device 102. In some implementations, the ad repository 130 may be, not limited to, a third party service provided by an established information provider or advertisement network. The management platform may comprise a server cluster, while the messaging platform may comprise one or more additional server computers. Alternatively, the platforms may be implemented on a single local or distributed server system. Each of the servers (108, 112, 116, 120, and 122) may be a called a central Server or central server. While the machine-readable medium or machine-readable storage medium may be in an exemplary embodiment a single medium, the terms "machine-readable medium" and "machine-readable storage medium" should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. See at least McClung: paragraph(s) [0295]-[0296], [0251], [0119], [0125], [0194], [0304]-[0307], [0274], [0301]; Fig. 1, elements 110, 130, 150)
presenting the plurality of services specified by the distributed registry to the user device; (By disclosing, transactions are performed between a consumer and an entity that provides a product or service online. See at least McClung: paragraph(s) [0005])
receiving, by the computer related device, a request from the user device for at least one particular service from the plurality of services, (By disclosing, the virtual computing service may receive numerous data requests and undergo large processing demands. Thus, the virtual computing service may include several servers that are interconnected and optionally load balanced to form a "grid" of computing devices capable of handling such processing demands. See at least McClung: paragraph(s) [0207], [0263], [0274] & [0277]) 
wherein the at least one particular service includes an additional requested service for at least one of an auditability service and a taxability service;… (By disclosing, the service provider has the user make the choice out of features including favored/best tax/tariff treatment. See at least McClung: paragraph(s) [0008])
providing, by the computer related device, the at least one particular service along with the additional requested service. (As stated above, see at least McClung: paragraph(s) [0125], [0263], [0274] & [0277])

receiving, by the computer related device, a packet to call a given node at particular internet protocol (IP) address and particular port number for providing the at least one particular service along with the additional requested service;
based on the receiving the packet, automatically changing, by the computer related device, each internet protocol (IP) address and port number of all other nodes that are unassociated with the particular IP address and particular port number. 
Brandwine, directed to emulating virtual router device functionality in virtual computer networks and thus in the same field of endeavor, teaches 
…using the management node as part of the computer related device for at least one of dynamically constructing and altering one or more nodes of the multi-node transient processing pathways between the user device and the database based on the at least one particular service of the plurality of services; (By disclosing, the configurable network service 105 or the interconnection network 122 (dynamically constructing and altering one or more multi-node transient processing pathways) is provided between the client private networks 130 (the user device) and the computing-related resource services 140 (the computer related device). The CNS 105 may assign the network addresses to various of the computing nodes selected for the provided computer network, such as in a random manner, by using DHCP ("Dynamic Host Configuration Protocol") or other techniques for dynamic assignment of network addresses, etc. In addition, the Communication Manager modules 109a and/or 109c on the host computing systems 106a and 106c may perform additional actions that correspond to one or more virtual specified router devices configured in the specified network topology to separate the computing nodes 107a1 and 107c1. See at least Brandwine: paragraph(s) [0014]-[0020], [0022], [0032]-[0033], [0040], [0046] & [0152]; Fig. 1A, elements 130, 140 & 105; Fig. 1B, element 122. As stated above, McClung teaches the management node. See at least McClung: paragraph(s) [0304]-[0307])
receiving, by the computer related device, a packet to call a given node at particular internet protocol (IP) address and particular [port number] for providing the at least one particular service along with the additional requested service;… computing nodes 125 that are available for use with computer networks provided to clients, such that each provided computer network 120 may include a client-configured quantity of multiple such computing nodes that are dedicated for use as part of that provided computer network (for providing the at least one particular service).. a client may interact with the module 110 to configure a quantity of computing nodes to initially be included in a computer network provided for the client (e.g., via one or more programmatic interactions with an API provided by the CNS 105). Also, a client may specify the types of computing nodes to be included in a provided computer network for the client. In addition, in at least some embodiments, a client may interact with the module 110 to configure network addresses for a computer network provided for the client (e.g., via one or more programmatic interactions with an API provided by the CNS 105), and network addresses may later be dynamically added, removed or modified for a provided computer network of a client in at least some such embodiments, such as after the provided computer network has already been in use by the client. In addition, a client may interact with the module 110 to configure various network access constraint information (application programming interface type and a data request type) for a computer network provided for the client (e.g., via one or more programmatic transmissions of data (e.g., messages, packets, frames, streams, etc.) in various formats. Also, such configured network addresses may in some situations be virtual or private network addresses (IP address) that are not directly addressable from computing systems on the public network 100 (e.g., if the existing remote client computer network and the corresponding provided network extension use network address translation techniques and/or virtual networking techniques for the client computer network and its provided network extension), while in other situations at least some of the configured network addresses may be public network addresses that are directly addressable from computing systems on the public network 100 (e.g., a public network address that is a static Internet-routable IP address or other non-changing network address). See at least Brandwine: paragraph(s) [0019]-[0022] & [0024])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital money choice and 
However, McClung and Brandwine do not teach …the computer related device on the communication network and the set of virtual machines forms nodes of a multi-node transient processing pathways between the user device and the database, …port number, and …based on the receiving the packet, automatically changing, by the computer related device, each internet protocol (IP) address and port number of all other nodes that are unassociated with the particular IP address and particular port number.
Eizadi, directed to internet protocol address management (IPAM) integration with a plurality of virtualization tiers in the virtual cloud and thus in the same field of endeavor, teaches 
…the computer related device on the communication network and the set of virtual machines forms nodes of a multi-node transient processing pathways between the user device and the database (By disclosing, in an example virtual cloud environment with virtual machines being dynamically created and destroyed, it is desirable to be 
…based on the receiving the packet, automatically changing, by the computer related device, each internet protocol (IP) address and [port number] of all other nodes that are unassociated with the particular IP address and particular [port number]. (By disclosing, at 1012, an IP address associated with the virtual resource is automatically released. Releasing the IP address associated with the virtual resource includes freeing the IP address of the virtual resource so that it is available to be assigned to another physical or virtual resource. In some embodiments, IPAM appliance 202 in FIG. 2 automatically releases the IP address. Releasing the IP address includes determining the IP address of the virtual resource using a record of assigned IP addresses of a network. In some embodiments, releasing the IP address includes removing, updating, and/or freeing an IP address record of the virtual resource to be removed. Furthermore, provisioning an IP address and performing a DNS registration is automatically and programmatically performed for a virtual resource (e.g., a virtual machine, a virtual entity, a 
Burch, directed to techniques for sharing virtual machine (VM) resources and thus in the same field of endeavor, teaches …port number. (By disclosing, the VM identity (typically the Internet Protocol (IP) address and communication port number combination) keeps changing when the VM goes up and down, so do the identities of the resources on the virtual machines. See at least Burch: paragraph(s) [0002])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McClung and Brandwine to incorporate the internet protocol address management (IPAM) integration with a plurality of 
With respect to claims 3 and 13:
McClung, Brandwine, Eizadi, and Burch teach the computer-implemented method of claim 1 and the system of claim 11, as stated above.
McClung further teaches further comprising:
appending, by one or more processors, metadata describing a current cryptocurrency cost of each of the plurality of services to a descriptor of said each of the plurality of services; and (By disclosing, the cost or price is adjusted and provided, so that the transaction is done using digital money, interpreted as cryptocurrency. Additionally, the service providers provide a service for providing virtual currency and generating 
receiving, by one or more processors, payment for services offered through the distributed registry associated with the communication network. (By disclosing, the merchant system includes a payment processor, which can receive payment information via web server and interact with a financial institution. See at least McClung: paragraph(s) [206])
Claims 2, 7-9, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McClung in view of Brandwine and in further view of Eizadi and Burch, as applied to claims 1, 11, and 20, and in still further view of Feeney (US 2016/0162897 A1; hereinafter Feeney) and Ventura et al. (US 2018/0101842 A1; hereinafter Ventura).
With respect to claims 2 and 12:
McClung, Brandwine, Eizadi, and Burch teach the computer-implemented method of claim 1 and the system of claim 11, as stated above. 
McClung further teaches …to maintain privacy of a user of the user device. (McClung: paragraph(s) [0138])
However, McClung, Brandwine, Eizadi, and Burch do not teach wherein the request from the user device for a particular service from the plurality of services includes using a zero-knowledge protocol… and wherein audit records of the at least .
Feeney, directed to system and method for user authentication using crypto-currency transactions as access tokens and thus in the same field of endeavor, teaches 
wherein the request from the user device for a particular service from the plurality of services includes using a zero-knowledge protocol to maintain privacy of a user of the user device… (By disclosing, authentication involves performing a zero-knowledge proof. See at least Feeney: paragraph(s) [0080])
Ventura, directed to user account management via a distributed ledger and thus in the same field of endeavor, teaches …and wherein audit records of the at least one of the auditability service and the taxability service are stored the distributed registry with an access key which is divided up among three parties consisting of i) the user, ii) the provider of the at least one of the auditability service and the taxability service, and iii) a third party, whereby only two of the three parties must cooperate to reconstituted access to the audit records. (By disclosing, a first node computing entity receives a share key request indicating that a first user account has authorized a second user account to have access to a set of data stored in the distributed ledger. A data access key (DAK) for accessing the set of data is encrypted using an encrypting key of the second user account. Either the first or the second user can cooperate with the first node to access the set of data (service). See at least Ventura: Abstract; paragraph(s) [0106]. See also at least Burch: paragraph(s) [0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McClung, Brandwine, Eizadi, and Burch to incorporate the zero-knowledge proof teachings of Feeney for the benefit of privacy (See at least McClung: paragraph(s) [0138]) as well as, the privacy protections are a fundamental issue in Internet commerce and communication (See at least Feeney: paragraph(s) [0002]), and the user account management via a distributed ledger teachings of Ventura for the benefit of providing advantages in the technical fields of distributed ledger networks, distributed ledger management, and information lifetime management (See at least Ventura: paragraph(s) [0104]).
With respect to claims 7 and 17: 
the computer-implemented method of claim 2 and the system of claim 12, as stated above. 
McClung further teaches wherein the additional requested service includes withholding taxes for the at least one particular service (By disclosing, the service provider has the user make the choice out of features including favored/best tax/tariff treatment. The user requests additional services provided by the service providers. See at least McClung: paragraph(s) [0008] & [0309])
With respect to claims 8 and 18:
McClung, Brandwine, Eizadi, Burch, Feeney, and Ventura teach the computer-implemented method of claim 7 and the system of claim 17, as stated above. 
McClung further teaches further comprising: remitting, by one or more processors, the withholding taxes for the at least one particular service to a taxing authority. (By disclosing, the entity handles taxation for doing a transaction. See at least McClung: paragraph(s) [0008] & [0309])
With respect to claims 9 and 19: 
McClung, Brandwine, Eizadi, Burch, Feeney, and Ventura teach the computer-implemented method of claim 8 and the system of claim 18, as stated above. 
wherein the withholding taxes are remitted (By disclosing, the multiple entities bid based on not only favored country or government jurisdiction but also ‘payment’ of an applicable tax, sales tax, value added tax, etc. That is, in an effort to be the chosen entity for finalizing a transaction, the entity bid base on price and/or incentives, including payment of taxes. The taxes will be remitted by the entity. See at least McClung: paragraph(s) [0309]) ...by a third party... the third party being a different party from the user of the user device and a provider of the distributed registry. (By disclosing, the payment can be done through a third party such as PayPal®. See at least McClung: paragraph(s) [0008], [0309], [0015]-[0016], [0457], [0251], and [0108])
Feeney, in the same field of endeavor, further teaches ...using the zero-knowledge verifiable computing... (See at least Feeney: paragraph(s) [0080]).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McClung in view of Brandwine in further view of Eizadi and Burch, and in still further view of Feeney.
With respect to claims 4 and 14: 
McClung, Brandwine, Eizadi, and Burch teach the computer-implemented method of claim 1 and the system of claim 11, as stated above. 
Brandwine, in the same field of endeavor, teaches 
…wherein for at least one node in each of the one or more transient processing pathways, an address thereof and a time period the at least one node is active and capable of being used is set or changed, based on at least one of an application programming interface type and a data request type implicated by a received packet. (By disclosing, network access constraint information may also be configured for a provided computer network in various manners in various embodiments. For example, a client may specify information about whether and how some or all of the computing nodes of a provided computer network are allowed to communicate with other computing nodes of the provided computer network and/or with other external computing systems, such as based on one or more of the following:.. types of communications (e.g., based on the types of content included and/or the types of communication protocols used, such as to allow HTTP requests for text but not images and to not allow FTP requests) (API type).. types of other computing systems (data request type implicated by a received packet). In addition, each virtual router device that forwards the additional communication may be expected to take actions such as modifying a TTL ("time to live") (time period) hop value for the communication, modify a virtual destination hardware address that is specified for the communication to indicate the next intended destination of the additional communication on a route to the destination computing 
However, McClung, Brandwine, Eizadi, and Burch do not teach wherein the distributed registry is a blockchain.
Feeney, in the same field of endeavor, further teaches wherein the distributed registry is a blockchain, and... (By disclosing, the audit chain may include a hash chain or a block chain, so that the service transactions be specified securely. See at least Feeney: paragraph(s) [0007], [0045] & [0046])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McClung, Brandwine, Eizadi, and Burch to incorporate the zero-knowledge proof teachings of Feeney for the benefit of privacy (See at least McClung: paragraph(s) [0138]) as well as, the privacy protections are a fundamental issue in Internet commerce and communication. (See at least Feeney: paragraph(s) [0002])
Claims 5-6, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over McClung in view of Brandwine and in further view of Eizadi and Burch, as applied to claims 1 and 11, and in still further view of Back (US 2016/0330034 A1; hereinafter Back).
With respect to claims 5 and 15:
the computer-implemented method of claim 1 and the system of claim 11, as stated above.
McClung further teaches wherein the additional request includes providing a transaction log of the particular service... to a requesting party. (By disclosing, a secure network communication with a user mobile device or an encrypted, band-width and network latency reducing, out-of-band network communication is utilized to provide payment data to the payment network server to process the transaction. See at least McClung: paragraph(s) [0349], [0230] & [0457])
However, McClung, Brandwine, Eizadi, and Burch do not teach using zero-knowledge verifiable computing.
Back, directed to transferring ledger assets between blockchains via pegged sidechains and thus in the same field of endeavor, teaches wherein the additional requested service includes providing a transaction log of the at least one particular service using zero-knowledge verifiable computing, to a requesting party. (By disclosing, a simplified payment verification (SPV) proof can use quickly verifiable zero-knowledge cryptographic proof. See at least Back: Abstract; paragraph(s) [0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
With respect to claims 6 and 16:
McClung, Brandwine, Eizadi, Burch, and Back teach the computer-implemented method of claim 5 and the system of claim 15, as stated above.
McClung further teach wherein the transaction log is provided (McClung: paragraph(s) [0457]) ...by a third party... the third party being a different party from a user of the user device and a provider of the distributed registry. (By disclosing, the system maintains privacy of ‘user payment data’, and the maintaining or providing can be done through a third party such as an operator of a payment network or other possible locations that are apparent to the skilled artisan. See at least McClung: paragraph(s) [0015], [0016], [0457], [0251] & [0108])
Back, in the same field of endeavor, further teaches using zero-knowledge verifiable computing (See at least Back: paragraph(s) [0071]).
With respect to claim 10: 
McClung, Brandwine, Eizadi, and Burch teach the computer-implemented method of claim 1, as stated above.
wherein the providing the at least one particular service is performed using zero-knowledge verifiable computing is selected from the group consisting of a succinct computational integrity and privacy (SCIP) technique, a succinct non-interactive argument of knowledge (zk-snark) technique, and a probabilistically checkable proof (PCP) technique. (By disclosing, SNARKs (verifying program executions succinctly and in zero knowledge) is used for the SPV proofs. See at least Back: paragraph(s) [0071]. See also at least Feeney: paragraph(s) [0080])

Response to Arguments
In response to applicant’s argument that the limitation “using the management node as part of the computer related device for at least one of dynamically constructing and altering one or more nodes of the multi-node transient processing pathways between the user device and the database based on the at least one particular service of the plurality of services” is not taught by the combination of cited references in claims 1, 11, and 20, it is noted that this limitation does not positively recite step of “dynamically constructing and altering…” and instead the claim recites the use of the management node for 
In response to applicant’s argument that the limitation “receiving, by the computer related device, a packet to call a given node at particular internet protocol (IP) address and particular port number for providing the at least one particular service along with the additional requested service” is not taught by the combination of cited references in claims 1, 11, and 20, it is noted that Brandwine teaches that the network addresses (IP address) may be dynamically added, removed, or modified for a provided computer network of a client and that the communications by the computer network includes transmissions of data, for example, packets (See at least Brandwine: paragraph(s) [0019]-[0020] & [0024]). Also, as stated above, the computer related device is not defined clearly. 
In response to applicant’s argument that the limitation “based on the receiving the packet automatically changing, by the computer related device, each internet protocol (IP) address and port number of all other nodes that are unassociated with the particular IP address and particular port number” is not taught by the combination of cited references in claims 1, 11, and 20, it is noted that Eizadi teaches that the IPAM appliance keeps track of resources to be removed or freed (See at least Eizadi: col. 
In response to applicant’s argument that The Office’s proposed modification of at least the Brandwine reference to include the teachings of the Eizadi reference renders at least the Brandwine reference inoperable in claims 1, 11, and 20, it is noted that Eizadi teaches that determining the IP address includes automatically determining an available IP address (e.g., first available IP address) using a record of assigned and/or available IP addresses of a network (See at least Eizadi: col. 9, lines 5-13). Eizadi does not deactivate virtual resources blindly, but the record of assigned and/or available IP addresses of a network is maintained. That is, Eizadi deactivates the virtual resources that are not assigned. 
In response to applicant’s argument that the limitation “wherein for at least one node in each of the one or more transient processing pathways, an address thereof and a time period the at least one node is active and capable of being used is set or changed, based on at 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C.L./Examiner, Art Unit 3685     

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685